 


109 HR 389 IH: Theodore Roosevelt Commemorative Coin Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 389 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. King of New York (for himself, Mrs. Maloney, Mr. Baker, Mr. Fossella, Mr. Israel, Mrs. McCarthy, Mr. Castle, Mr. Blunt, Mr. Hyde, Mr. Wamp, Mr. Tancredo, Mr. Ehlers, Mr. Moran of Virginia, Mr. Bishop of New York, Mr. Foley, Mr. Goode, Mr. Kennedy of Minnesota, Mr. Boehlert, Mr. Green of Wisconsin, Mr. Regula, Mr. Kanjorski, Mr. Pomeroy, Mr. McHugh, Mr. Holden, Mr. Clyburn, Mr. Weiner, Mr. Leach, Mr. Nadler, Mr. Wolf, Mr. Duncan, Mr. Hall, Mr. Dingell, Mr. Hunter, Mr. Dent, Mr. Smith of Texas, Mrs. Jo Ann Davis of Virginia, Ms. Corrine Brown of Florida, Mr. Hinchey, Ms. Bordallo, and Mr. Souder) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the centenary of the bestowal of the Nobel Peace Prize on President Theodore Roosevelt, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Theodore Roosevelt Commemorative Coin Act. 
2.FindingsThe Congress finds the following: 
(1)Theodore Roosevelt, one of America’s greatest presidents, was born on October 27, 1858, in New York City, New York. 
(2)At the young age of 23, Theodore Roosevelt was elected to the first of 3 terms as a representative in the New York State Assembly (1882–1884). 
(3)From 1895–1897, Theodore Roosevelt served as Commissioner of the New York City Police Department. 
(4)While serving as Assistant Secretary of the Navy under President William McKinley (1897–1898), Theodore Roosevelt organized the First United States Volunteer Cavalry Regiment, popularly known as the Rough Riders, and then served as Colonel of this regiment during the Spanish-American War. 
(5)From 1898–1900, Theodore Roosevelt served as Governor of New York. 
(6)In 1900, with the election of President McKinley, Theodore Roosevelt was elected as the 25th Vice-President of the United States. 
(7)Becoming the 26th President of the United States the following year, Theodore Roosevelt took a very active role in foreign affairs, establishing the United States as a new world power, and instituted broad reforms, at home, particularly with respect to labor, monopolies, and conservation, until the end of his presidency in 1909. 
(8)On January 16, 2001, Theodore Roosevelt was posthumously awarded the Congressional Medal of Honor for leading a charge up the San Juan Heights in Cuba during the Spanish-American War, shortly before the war ended, thereby becoming the first President of the United States to be awarded the Congressional Medal of Honor. 
(9)2006 will mark the 100th anniversary of Theodore Roosevelt receiving the Nobel Peace Prize, the first citizen of the United States to receive such prize, for drawing up the 1905 peace treaty ending the Russo-Japanese War. 
3.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$1 silver coins with rough rider design on obverseNot more than 500,000 $1 coins bearing the designs specified in section 4(a)(2), each of which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(2)$1 silver coins with adventurer design on obverseNot more than 500,000 $1 coins bearing the designs specified in section 4(a)(3), each of which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
(d)Use of the United States Mint at west point, New YorkIt is the sense of the Congress that the coins minted under this Act should be struck at the United States Mint at West Point, New York, to the greatest extent possible. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall— 
(A)be emblematic of the life and legacy of President Theodore Roosevelt; and 
(B)use the designs of James Earle Fraser or Augustus Saint-Gaudens, 2 sculptors most closely associated with the revitalization of the United States coinage, commonly referred to as the Golden Age of American Coin Design, that was initiated by President Theodore Roosevelt. 
(2)$1 coins with rough rider design 
(A)ObverseThe obverse of the coins minted under section 3(a)(1) shall bear the image of Theodore Roosevelt as a Rough Rider that was used on the James Earle Fraser medal of 1920. 
(B)ReverseThe reverse of the coins minted under section 3(a)(1) shall bear the eagle design, with motto, from the $20 gold double eagle coin produced between 1907 and 1933 and designed by Augustus Saint-Gaudens. 
(3)$1 coins with adventurer design 
(A)ObverseThe obverse of the coins minted under section 3(a)(2) shall bear the image of Theodore Roosevelt on horseback, based on James Earle Fraser’s monumental 16-foot high bronze equestrian figure of Roosevelt that— 
(i)stands at the east front of the American Museum of Natural History in New York City; and 
(ii)recognizes Roosevelt’s lifelong activity as a naturalist and conservationist and emphasizes him as an adventurer, outdoorsman, and hunter. 
(B)ReverseThe reverse of the coins minted under section 3(a)(2) shall bear the design based on the reverse designs by James Earle Fraser used on the Roosevelt Memorial Association Medal of Honor and the Association’s Founders Medal that— 
(i)depict the crusader’s flaming sword of righteousness and evoke Big Stick philosophy President Roosevelt espoused; and 
(ii)to the left and right of the flaming sword in four lines bear the quotation If I Must Choose Between Righteousness and Peace, I Choose Righteousness. from Roosevelt’s historical work, Unwise Peace Treaties. 
(4)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2006; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts; and 
(2)reviewed by the citizens advisory committee established under section 5135 of title 31, United States Code. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning January 1, 2006, except that the Secretary may initiate sales of such coins, without issuance, before such date. 
(c)Termination of minting authorityNo coins shall be minted under this Act after December 31, 2006. 
6.Sale of coins 
(a)Sale priceNotwithstanding any other provision of law, the coins issued under this Act shall be sold by the Secretary at a price equal to the sum of the face value of the coins, the surcharge required under section 7(a) for the coins, and the cost of designing and issuing such coins (including labor, materials, dies, use of machinery, overhead expenses, and marketing). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders at a discount 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
(d)Sales of single coins and sets of coinsCoins of each design specified under section 4 may be sold separately or as a set containing a coin of each such design. 
7.Surcharges 
(a)Surcharge requiredAll sales shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Theodore Roosevelt Association to be used exclusively for educational programs at Sagamore Hill National Historic Site, operated by the National Park Service, including for the construction and maintenance of a visitors center. 
(c)AuditsThe Theodore Roosevelt Association shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code. 
 
